
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.19



INDEMNIFICATION AGREEMENT


        THIS INDEMNIFICATION AGREEMENT (the "Agreement") dated as of
February            , 2003, is made by and between CIBER, Inc., a Delaware
corporation (the "Corporation"), and the undersigned member of the Board of
Directors, officer, employee or agent of the Corporation ("Indemnitee").

        WHEREAS, the Corporation's Certificate of Incorporation (the
"Certificate") and Bylaws (the "Bylaws") and the Delaware General Corporation
Law (the "DGCL"), under which the Corporation is organized, empower the
Corporation to indemnify its directors, officers, employees and agents by
agreement and to indemnify persons who serve, at the request of the Corporation,
as the directors, officers, employees or agents of other corporations or
enterprises, and expressly provide that the indemnification provided by the
Certificate, the Bylaws and the DGCL are not exclusive;

        WHEREAS, such Certificate, Bylaws and the DGCL contemplate that
contracts, insurance policies and other financial arrangements may be entered
into with respect to indemnification of directors, officers, employees or
agents;

        WHEREAS, the Corporation has purchased and presently maintains a policy
or policies of directors' and officers' liabilities insurance ("D&O Insurance")
covering certain liabilities that may be incurred by the Corporation's directors
and officers in the performance of their services to the Corporation;

        WHEREAS, the general availability of D&O Insurance covering certain
liabilities that may be incurred by the Corporation's directors and officers in
the performance of their services to the Corporation and the applicability,
amendment and enforcement of statutory provisions and provisions of the
Certificate and Bylaws present uncertainty concerning the adequacy and
reliability of the protection afforded directors and officers;

        WHEREAS, it is reasonable, prudent and necessary for the Corporation to
obligate itself contractually to indemnify Indemnitee so that Indemnitee will
serve or continue to serve the Corporation free from undue concern that
Indemnitee will not be adequately protected; and

        WHEREAS, Indemnitee is willing to serve, continue to serve and to take
on additional service for or on behalf of the Corporation on condition that
Indemnitee be so indemnified.

        NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Corporation and Indemnitee do hereby covenant and agree as
follows:

        1.    Definitions.    As used in this Agreement,

        (a)  The term "Proceeding" shall include any threatened, pending or
completed action, suit, inquiry or proceeding, whether brought by or in the
right of the Corporation or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee was, is or will be
involved as a party, as a witness or otherwise, by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
by reason of any action taken by Indemnitee or of any inaction on Indemnitee's
part while acting as a director, officer, employee or agent or by reason of the
fact that Indemnitee is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, limited liability company or other enterprise; in each case
whether or not Indemnitee is acting or serving in any such capacity at the time
any liability or expense is incurred for which indemnification or reimbursement
can be provided under this Agreement; provided that any such action, suit or
proceeding which is brought by Indemnitee against the Corporation or directors,
officers, employees or agents of the Corporation shall not be deemed a
Proceeding, except (i) with respect to actions or proceedings to establish or
enforce a right to indemnify under this Agreement or any other agreement or
insurance policy or under the Corporation's Certificate or Bylaws now or
hereafter in effect relating to Proceedings for Indemnifiable Events (as defined
below), (ii) in specific cases if the Board of Directors has approved the
initiation or bringing of such Proceeding, or (iii) as otherwise required under
the DGCL, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be.

        (b)  The term "Expenses" shall include, without limitation, any
judgments, fines and penalties against Indemnitee in connection with a
Proceeding; amounts paid by Indemnitee in settlement of a Proceeding; and all
attorneys' fees and disbursements, accountants' fees, private investigation fees
and disbursements, retainers, court costs, transcript costs, fees of experts,
fees and expenses of witnesses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements, or expenses, reasonably incurred by or for Indemnitee in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in a Proceeding or
establishing Indemnitee's right of entitlement to indemnification for any of the
foregoing.

        (c)  References to "other enterprise" shall include employee benefit
plans; references to "fines" shall include any excise tax assessed with respect
to any employee benefit plan; references to "serving at the request of the
Corporation" shall include any service as a director, officer, employee or agent
of the Corporation which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries.

        (d)  The term "substantiating documentation" shall mean copies of bills
or invoices for costs incurred by or for Indemnitee, or copies of court or
agency orders or decrees or settlement agreements, as the case may be,
accompanied by a sworn statement from Indemnitee that such bills, invoices,
court or agency orders or decrees or settlement agreements, represent costs or
liabilities meeting the definition of "Expenses" herein.

        (e)  For purposes of this Agreement, references to the "Corporation"
shall include, in addition to the resulting corporation, any constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents or fiduciaries, so that if Indemnitee is or was a director, officer,
employee, agent, control person, or fiduciary of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee, control person, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

        (f)    For purposes of this Agreement a "Change in Control" shall be
deemed to have occurred if:

                (i)    any "person" (as such term is defined in Section 3(a)(9)
of the Exchange Act as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (w) the Corporation or any of its
affiliates, (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or any of its subsidiaries, (y) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (z) a corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation): (a) who is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under said Exchange Act, a "Beneficial Owner"),
directly or indirectly, of securities of the Corporation representing 15% or
more of the combined voting power of the Corporation's then outstanding Voting
Securities, increases such Person's beneficial ownership of such securities by
5% or more over the percentage so owned by such Person, or (b) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Corporation
representing 33% or more of the combined voting power of the Corporation's then
outstanding Voting Securities; excluding for purposes of both (a) and (b) above
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (a) of paragraph (iii) below and further excluding as
Persons under this Section (f)(i) any Grandfathered Persons (as such term is
defined in the Corporation's Rights Agreement dated as of August 31, 1998); or

                (ii)  the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
as of the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Corporation) whose
appointment or election by the Board or nomination for election by the
Corporation's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

                (iii)  there is consummated a merger or consolidation of the
Corporation or any direct or indirect subsidiary of the Corporation with any
other Person, other than (i) a merger or consolidation which would result in the
voting securities of the Corporation outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereto) at least 80% of the combined voting power of the Voting
Securities of the Corporation or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Corporation (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Corporation (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Corporation or its affiliates) representing 33% or more of the combined
voting power of the Corporation's then outstanding Voting Securities; or

                (iv)  the stockholders of the Corporation approve a plan of
complete liquidation or dissolution of the Corporation or there is consummated
an agreement for the sale or disposition by the Corporation of all or
substantially all of the Corporation's assets, other than a sale or disposition
by the Corporation of all or substantially all of the Corporation's assets to an
entity, at least 80% of the combined voting power of the Voting Securities of
which are owned by stockholders of the Corporation in similar proportions as
their ownership of the Corporation immediately prior to such sale.

        Notwithstanding the foregoing, a "Change in Control" shall not be deemed
to have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions.

        (g)  For purposes of this Agreement, "Independent Legal Counsel" shall
mean an attorney or firm of attorneys, selected in accordance with the
provisions of Section 2(e) hereof, who shall not have otherwise performed
services for the Corporation or any Indemnitee within the last three years
(other than with respect to matters concerning the right of any Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements).

        (h)  For purposes of this Agreement, a "Reviewing Party" shall mean any
appropriate person or body consisting of a member or members of the
Corporation's Board of Directors or any other person or body appointed by the
Board of Directors who is not a party to the particular Proceeding for which
Indemnitee are seeking indemnification, or Independent Legal Counsel.

        (i)    For purposes of this Agreement, "Voting Securities" shall mean
any securities of the Corporation that vote generally in the election of
directors.

        2.    Indemnity of Indemnitee.    The Corporation hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent authorized or permitted
by law, even if such indemnification is not specifically authorized by the other
provisions of this Agreement, the Certificate, the Bylaws or by statute. in the
event of any change after the date of this Agreement in any applicable law,
statute or rule which expands the right of a Delaware corporation to indemnify a
member of its Board of Directors or an officer, employee, controlling person,
agent or fiduciary, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits afforded by such change. in the
event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its Board of Directors
or an officer, employee, agent or fiduciary, such change, to the extent not
otherwise required by such law, statute or rule to be applied to this Agreement,
shall have no effect on this Agreement or the parties' rights and obligations
hereunder.

        (a)    Indemnification of Expenses.    The Corporation shall indemnify
and hold harmless Indemnitee, together with Indemnitee's partners, affiliates,
employees, employers, agents and spouse and each person who controls any of them
or who may be liable within the meaning of Section 15 of the Securities Act of
1933, as amended (the "Securities Act"), or Section 20 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), to the fullest extent
permitted by law if Indemnitee was, is, becomes or is threatened to be made a
party to a Proceeding against any and all Expenses, including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, incurred by Indemnitee by reason of (or arising in part out
of) any event or occurrence related to the fact that Indemnitee is or was a
director, officer, employee, controlling person, agent or fiduciary of the
Corporation or any subsidiary of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, employee, controlling person,
agent or fiduciary of another corporation, partnership, joint venture, trust or
other enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity including, without limitation, any and
all losses, claims, damages, expenses and liabilities, joint or several
(including any investigation, legal and other expenses incurred in connection
with, and any amount paid in settlement of, any action, suit, proceeding or any
claim asserted) under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, which relate
directly or indirectly to the registration, purchase, sale or ownership of any
securities of the Corporation or to any fiduciary obligation owed with respect
thereto (hereinafter an "Indemnification Event").

        (b)    Reviewing Party.    Notwithstanding the foregoing, (i) the
obligations of the Corporation under Section 2 shall be subject to the condition
that the Reviewing Party shall not have determined (in a written opinion, in any
case in which the Independent Legal Counsel is involved) that Indemnitee would
not be permitted to be indemnified under applicable law, and (ii) and Indemnitee
acknowledges and agrees that the obligation of the Corporation to make an
advance payment of Expenses to Indemnitee pursuant to Section 4 (an "Expense
Advance") shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Corporation shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Corporation) for
all such amounts theretofore paid; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Corporation
for any Expense Advance until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed). Indemnitee's obligation to reimburse the Corporation for any Expense
Advance shall be unsecured and no interest shall be charged thereon. If there
has not been a Change in Control, the Reviewing Party shall be selected by the
Board of Directors, and if there has been such a Change in Control, the
Reviewing Party shall be the Independent Legal Counsel. If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Corporation hereby consents to service of
process and to appear in any such proceeding.

        (c)    Contribution.    If the indemnification provided for in this
Section 2 for any reason is held by a court of competent jurisdiction to be
unavailable to an Indemnitee in respect of any losses, claims, damages, expenses
or liabilities referred to therein, then the Corporation, in lieu of
indemnifying Indemnitee thereunder, shall contribute to the amount paid or
payable by Indemnitee as a result of such losses, claims, damages, expenses or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Corporation and Indemnitee, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Corporation and
Indemnitee in connection with the action or inaction which resulted in such
losses, claims, damages, expenses or liabilities, as well as any other relevant
equitable considerations. In connection with the registration of the
Corporation's securities, the relative benefits received by the Corporation and
Indemnitee shall be deemed to be in the same respective proportions that the net
proceeds from the offering (before deducting expenses) received by the
Corporation and the Indemnitee, in each case as set forth in the table on the
cover page of the applicable prospectus, bear to the aggregate public offering
price of the securities so offered. The relative fault of the Corporation and
Indemnitee shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Corporation or Indemnitee and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

        The Corporation and Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 2(c) were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. In connection with the registration of the Corporation's
securities, in no event shall an Indemnitee be required to contribute any amount
under this Section 2(c) in excess of the lesser of (i) that proportion of the
total of such losses, claims, damages or liabilities indemnified against equal
to the proportion of the total securities sold under such registration statement
which is being sold by Indemnitee or (ii) the proceeds received by Indemnitee
from its sale of securities under such registration statement. No person found
guilty of fraudulent misrepresentation (within the meaning of Section 10(f) of
the Securities Act) shall be entitled to contribution from any person who was
not found guilty of such fraudulent misrepresentation.

        (d)    Survival Regardless of Investigation.    The indemnification and
contribution provided for herein will remain in full force and effect regardless
of any investigation made by or on behalf of Indemnitee or any officer,
director, employee, agent or controlling person of Indemnitee.

        (e)    Change in Control.    After the date hereof, the Corporation
agrees that if there is a Change in Control of the Corporation then, with
respect to all matters thereafter arising concerning the rights of Indemnitee to
payments of Expenses under this Agreement or any other agreement or under the
Corporation's Certificate or Bylaws as now or hereafter in effect, Independent
Legal Counsel shall be selected by Indemnitee and approved by the Corporation
(which approval shall not be unreasonably withheld). Such counsel, among other
things, shall render its written opinion to the Corporation and Indemnitee as to
whether and to what extent Indemnitee would be permitted to be indemnified under
applicable law. The Corporation agrees to abide by such opinion and to pay the
reasonable fees of the Independent Legal Counsel referred to above and to fully
indemnify such counsel against any and all reasonable expenses (including
attorneys' fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.

        (f)    Mandatory Payment of Expenses.    Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise, including, without limitation, the dismissal of an
action without prejudice, in the defense of any action, suit, proceeding,
inquiry or investigation referred to in Section 2 or in the defense of any
claim, issue or matter therein, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee in connection therewith.

        (g)    Maintenance of D&O Insurance.    The Corporation hereby covenants
and agrees that, so long as the Indemnitee shall continue to serve as a member
of its Board of Directors or an officer, employee, controlling person, agent or
fiduciary of the Corporation and thereafter so long as the Indemnitee shall be
subject to any possible Proceeding by reason of the fact that the Indemnitee was
a member of its Board of Directors or an officer, employee, controlling person,
agent or fiduciary of the Corporation, the Corporation shall promptly obtain and
maintain in full force and effect D&O Insurance in reasonable coverage amounts
not lower than $10 million from established and reputable insurers.

        (h)    Rights and Benefits.    In all policies of D&O Insurance, the
Indemnitee shall be named as an insured in such a manner as to provide the
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Corporation's directors, if the Indemnitee is a director; or of
the Corporation's officers, if the Indemnitee is not a director of the
Corporation but is an officer; or of the Corporation's key employees, if the
Indemnitee is not a director or officer of the Corporation.

        (i)    Security/Financial Arrangements.    To the extent requested by
the Indemnitee and approved by the Corporation, the Corporation may at any time
and from time to time provide security or other financial arrangements to the
Indemnitee for the Corporation's obligations hereunder through an irrevocable
bank letter of credit, funded trust, other collateral or other financial
arrangement. Any such security or other financial arrangement, once provided to
the Indemnitee, may not be revoked or released without the prior written consent
of the Indemnitee.

        3.    Choice of Counsel.    If Indemnitee is not an officer of the
Corporation, Indemnitee, together with the other directors who are not officers
of the Corporation (the "Outside Directors"), shall be entitled to employ, and
be reimbursed for the fees and disbursements of, counsel separate from that
chosen by Indemnitees who are officers of the Corporation. The principal counsel
for Outside Directors ("Principal Counsel") shall be determined by majority vote
of the Outside Directors, and the Principal Counsel for the Indemnitees who are
not Outside Directors ("Separate Counsel") shall be determined by majority vote
of such Indemnitees. The obligation of the Corporation to reimburse Indemnitee
for the fees and disbursements of counsel hereunder shall not extend to the fees
and disbursements of any counsel employed by Indemnitee other than Principal
Counsel or Separate Counsel, as the case may be, provided that (i) indemnitee
shall have the right to employ indemnitee's counsel in any such proceeding at
indemnitee's expense and (ii) if (A) the employment of counsel by Indemnitee has
been previously authorized by the corporation, (B) indemnitee shall have
reasonably concluded with the advice of counsel that there is a substantial
possibility that Principal Counsel or Separate Counsel, as the case may be, will
have a conflict of interest in representing indemnitee, or (C) the Corporation
shall not continue to retain Principal Counsel or Separate Counsel, as the case
may be, to defend such Proceeding, then the fees and expenses of Indemnitee's
counsel shall be at the expense of the Corporation.

        4.    Advances of Expenses.    Expenses (other than judgments,
penalties, fines and settlements) incurred by indemnitee shall be paid by the
corporation, in advance of the final disposition of the proceeding, as soon as
practicable but in any event no later than 10 days after receipt of indemnitee's
written request accompanied by substantiating documentation and indemnitee's
undertaking to repay such amount to the extent it is ultimately determined that
indemnitee is not entitled to indemnification in accordance with the provisions
of this agreement. No objections based on or involving the question whether such
charges meet the definition of "Expenses," including any question regarding the
reasonableness of such expenses, shall be grounds for failure to advance to such
indemnitee, or to reimburse such indemnitee for, the amount claimed within such
period, and the undertaking of indemnitee set forth in Section 6 to repay any
such amount to the extent it is ultimately determined that indemnitee is not
entitled to indemnification shall be deemed to include an undertaking to repay
any such amounts determined not to have met such definition.

        5.    Right of Indemnitee to Indemnification Upon Application; Procedure
Upon Application.    Any indemnification under this Agreement, other than
pursuant to Section 4, shall be made no later than 25 days after receipt by the
Corporation of the written request of Indemnitee, accompanied by substantiating
documentation.

        (a)    Notice/Cooperation by Indemnitee.    Indemnitee shall give the
Corporation notice in writing in accordance with Section 16 of this Agreement as
soon as practicable of any Proceeding made against Indemnitee for which
indemnification will or could be sought under this Agreement.

        (b)    No Presumptions; Burden of Proof.    For purposes of this
Agreement, the termination of any Proceeding by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by applicable
law. In addition, neither the failure of the Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination that Indemnitee should be indemnified under
applicable law, shall be a defense to Indemnitee's claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Corporation to establish that
Indemnitee is not so entitled.

        (c)    Notice to Insurers.    If, at the time of the receipt by the
Corporation of a notice of a Proceeding pursuant to Section 5(a) hereof, the
Corporation has liability insurance in effect which may cover such Proceeding,
the Corporation shall give prompt notice of the commencement of such Proceeding
to the insurers in accordance with the procedures set forth in each of the
Corporation's policies. The Corporation shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such action, suit, proceeding, inquiry or
investigation in accordance with the terms of such policies.

        6.    Undertaking by Indemnitee.    Indemnitee hereby undertakes to
repay to the Corporation any advances of Expenses pursuant to Section 2 to the
extent that it is ultimately determined that indemnitee is not entitled to
indemnification in accordance with the provisions of Section 2.

        7.    Indemnification Hereunder Not Exclusive.    The indemnification
and advancement of expenses provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under the
Certificate, the DGCL, D&O Insurance, any agreement, or otherwise, both as to
action in Indemnitee's official capacity and as to action in another capacity
while holding such office. However, Indemnitee shall reimburse the Corporation
for amounts paid to Indemnitee pursuant to such other rights to the extent such
payments duplicate any payments received pursuant to this Agreement.

        8.    Continuation of Indemnity.    All agreements and obligations of
the Corporation contained herein shall continue during the period indemnitee is
a director, officer, employee or agent of the Corporation (or is or was serving
at the request of the Corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, limited liability
company or other enterprise) and shall continue thereafter so long as Indemnitee
shall be subject to any possible Proceeding by reason of the fact that
Indemnitee was a member of its Board of Directors or an officer, employee,
controlling person, agent or fiduciary of the Corporation or serving in any
other capacity referred to herein.

        9.    Partial Indemnification.    If indemnitee is entitled under any
provision of this agreement to indemnification by the corporation for some or a
portion of expenses, but not, however, for the total amount thereof, the
corporation shall nevertheless indemnify indemnitee for the portion of such
expenses to which indemnitee is entitled.

        10.    Mutual Acknowledgement.    The Corporation and Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Corporation from indemnifying its directors, officers,
employees, controlling persons, agents or fiduciaries under this Agreement or
otherwise. Indemnitee understands and acknowledges that the Corporation has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Corporation's rights under
public policy to indemnify Indemnitee.

        11.    Period of Limitations.    No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Corporation against
Indemnitee, Indemnitee's estate, spouse, heirs, executors or personal or legal
representatives after the expiration of three years from the Date of accrual of
such cause of action, and any claim or cause of action of the Corporation shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such three-year period; provided, however, that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

        12.    Settlement of Claims.    The Corporation shall not be liable to
indemnify indemnitee under this Agreement for any amounts paid in settlement of
any Proceeding effected without the corporation's written consent. The
Corporation shall not settle any proceeding in any manner which would impose any
penalty or limitation on indemnitee without indemnitee's written consent.
Neither the Corporation nor Indemnitee will unreasonably withhold or delay their
consent to any proposed settlement. The Corporation shall not be liable to
indemnify Indemnitee under this Agreement with regard to any judicial award if
the Corporation was not given a reasonable and timely opportunity, at its
expense, to participate in the defense of such action.

        13.    Enforcement.    

        (a)  The Corporation expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on the Corporation
hereby in order to induce Indemnitee to serve as a director, officer, employee
or agent of the Corporation, and acknowledges that Indemnitee is relying upon
this Agreement in continuing as a director, officer, employee or agent.

        (b)  In the event Indemnitee is required to bring any action or other
proceeding o enforce rights or to collect monies due under this Agreement and is
successful in such action, the Corporation shall reimburse Indemnitee for all of
Indemnitee's Expenses in bringing and pursuing such action. The Corporation
shall be precluded from asserting in any such judicial proceeding that the
provisions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such proceeding that the Corporation is bound by all the
provisions of this Agreement.

        14.    Governing Law; Venue; Binding Effect; Amendment and
Termination    

        (a)  This Agreement shall be interpreted and enforced in accordance with
the laws of the State of Delaware.

        (b)  The Corporation and Indemnitee each hereby irrevocably consent to
the jurisdiction of the courts of the State of Colorado for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement and agree that any action instituted under this Agreement shall be
commenced, prosecuted and continued only in Denver, Colorado, and each party
hereto specifically waives the right to seek transfer of any action or
proceeding out of the designated forum pursuant to 28 U.S.C. Sections 1404 and
1406, any state forum non conveniens statute or the common law doctrine of forum
non conveniens.

        (c)  This Agreement shall be binding upon the Corporation, its
successors and assigns, and shall inure to the benefit of Indemnitee,
Indemnitee's heirs, personal representatives and assigns and to the benefit of
the Corporation, its successors and assigns.

        (d)  No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by the Corporation and
Indemnitee.

        15.    Severability.    If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable (a) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be in any
way affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable. Each
section of this Agreement is a separate and independent portion of this
Agreement. If the indemnification to which Indemnitee is entitled with respect
to any aspect of any claim varies between two or more sections of this
Agreement, that section providing the most comprehensive indemnification shall
apply.

        16.    Notice.    Notice to the Corporation shall be directed to CIBER,
Inc., Attention: Chief Executive Officer. Notice to Indemnitee shall be directed
to the address set forth under Indemnitee's signature hereto. The foregoing
addresses may be changed from time to time by the addressee upon notice to the
other parties. Notice shall be deemed received three days after the date
postmarked if sent by prepaid mail, properly addressed.

        17.    Counterparts.    This Agreement executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile shall be
equally as effective as delivery of a manually executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile also shall deliver a manually executed counterpart of this
Agreement but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.

        18.    Attorneys' Fees.    In the event that any action is instituted by
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Corporation to enforce or interpret any of the terms hereof or
thereof, Indemnitee shall be entitled to be paid all Expenses incurred by
Indemnitee with respect to such action if Indemnitee is ultimately successful in
such action, and shall be entitled to the advancement of Expenses with respect
to such action, unless, as a part of such action, a court of competent
jurisdiction over such action determines that the material assertions made by
Indemnitee as a basis for such action were not made in good faith or were
frivolous. In the event of an action instituted by or in the name of the
Corporation under this Agreement to enforce or interpret any of the terms of
this Agreement, Indemnitee shall be entitled to be paid all Expenses incurred by
indemnitee in defense of such action (including costs and expenses incurred with
respect to Indemnitee counterclaims and cross-claims made in such action), and
shall be entitled to the advancement of Expenses with respect to such action,
unless, as a part of such action, a court having jurisdiction over such action
determines that the Indemnitee's material defenses to such action were made in
bad faith or were frivolous.

        19.    No Construction as Employment Agreement.    Nothing contained in
this Agreement shall be construed as giving the Indemnitee any right to be
retained in the employ of the Corporation or any of its subsidiaries.

        20.    Subrogation.    In the event of any payment under this Agreement,
the Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all action necessary to secure such rights, including, but not limited to,
the execution of any documents necessary to enable the Corporation effectively
to bring suit to enforce such rights.

        21.    No Duplication of Payments.    The Corporation shall not be
liable under this Agreement to make any payment in connection with any claim
made against the indemnitee to the extent the Indemnitee has otherwise received
payment (under any insurance policy, the Bylaws, the Certificate, or otherwise)
of amounts otherwise indemnifiable hereunder.

[SIGNATURE PAGE FOLLOWS]

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
and as of the day and year first above written.

    CIBER, INC.
 
 
By:
    

--------------------------------------------------------------------------------

    Name:     Title:
 
 
INDEMNITEE
 
 
    

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Address:     

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.19



INDEMNIFICATION AGREEMENT
